FRANK, Circuit Judge.
We agree with the opinion of the district judge. Attempting to answer his reasoning, plaintiff in this court advanced an argument,- apparently not made in the district court, to the effect that the words “for any cause” in the second sentence of Paragraph Twelfth of the contract limit the application -of that sentence- to a cancellation “for cause,” i.e., by the plaintiff under *481Paragraph Fourteen or by the defendant under Paragraph Nineteen. Considering the contract as a whole, we think such an interpretation unreasonably strained and that those words mean “for any reason pursuant to any provision of the contract.”
Affirmed.